Citation Nr: 0209700	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  96-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis of the knees. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1942 to November 1945.  This case is before the Board 
of Veterans Appeals (Board) on appeal from a November 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefits sought.  The 
veteran's initial claim for service connection for arthritis 
was denied in February 1946.   In June 1997, the Board in 
essence reopened the case and remanded it for additional 
development.


FINDINGS OF FACT

1.  The veteran's separation examination documents that he 
was treated for arthritis of the knees in service. 

2.  The veteran's arthritis of both knees is reasonably shown 
to be related to injury in service.  


CONCLUSION OF LAW

Service connection for arthritis of the knees is warranted.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The VCAA and implementing regulations redefine 
the obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminates the concept of a 
well-grounded claim. 

The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000.  However, the Board finds that VA has complied with the 
mandates of the VCAA and implementing regulations.  The claim 
has been addressed on the merits.  The file contains 
available records from the veteran's period of service which 
were not destroyed by fire, evidence of the veteran's initial 
claim for service connection in 1945, records of postservice 
treatment, and the report of a January 2002 orthopedic 
examination performed on behalf of VA.  There is no 
indication that there is any relevant evidence outstanding.

The veteran was provided copies of rating decisions 
explaining why the claim for service connection for arthritis 
of the knees was denied.  Furthermore, through the December 
1995 statement of the case (SOC) and the June 2002 
supplemental statement of the case (SSOC), he was advised of 
the laws and regulations relating to service connection, what 
type of evidence was needed to substantiate his claim, and 
what evidence was of record. 

The Board finds that it is not prejudicial to the veteran for 
the Board to adjudicate this claim based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background and Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran currently has a diagnosis of arthritis of both 
knees.  He contends that this arthritis is due to injury in 
service.

The Board has reviewed the veteran's available service 
medical records noting that the scant few on file appear to 
be the only records of his to survive the fire at the 
National Personnel Records Center in July 1973.  Among these 
records is the report of the veteran's November 1945 
examination prior to separation, which reveals that he was 
treated for arthritis of the legs in September 1945 at the 
602 A.A.A. Gun Battalion Dispensary in Dijon, France.  The 
examiner found that the arthritis was incurred in service.

In June 1997 the Board remanded this case, in part, to 
attempt to obtain any additional surviving service medical 
records and/or records of treatment for arthritis shortly 
after service.  The Board also requested a VA examination.  
Responses to requests for inservice records were not 
fruitful, and the postservice medical records received do not 
document continuous ongoing treatment for arthritis since 
service.

On orthopedic examination on behalf of VA in January 2002, 
the physician found bilateral varus gonarthritis and 
degenerative meniscal tears.  He stated essentially that 
because there was no documentation in the claims file 
verifying an injury in service, the gonarthritis was more 
likely than not related to normal degenerative changes.  

The corollary to the January 2002 orthopedic specialist's 
determination is that if knee injury in service was verified, 
current arthritis could be related to service.  In that 
regard, the Board notes that this is a case in which service 
medical records were either lost or destroyed by fire at the 
National Personnel Records Center.  In such cases, greater 
consideration must be given to secondary sources of 
information, particularly if they are consistent with 
evidence which is of record.  Here, the veteran himself is a 
secondary source of information.  He states that he injured 
his knees in service.  That information is consistent with, 
and corroborated by, contemporaneous records documenting 
treatment for leg (knee) arthritis, which was incurred in 
service (suggesting an injury) in September 1945.  With 
injury in service shown, the January 2002 examiner's opinion, 
reasonably supports a finding that there is a nexus between 
current arthritis and the inservice injury.  The elements 
needed to establish service connection are shown, and service 
connection for arthritis of the knees is warranted.  


ORDER

Service connection for arthritis of the knees is granted.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

